DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al US 2021/0258861 A1.
Regarding claim 1, WANG et al US 2021/0258861 A1 discloses a method comprising: 
querying a network function repository function (NRF) ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF,; 
[0077] discuss The NF in the specific area register its NF profile to its own regional NRF, for example, NF X registers its NF profile to regional NRF #1); and
 maintaining, by the NRF, status information of the one or more NFs registered to the NRF[0077] discuss The regional NRF maintains the NF profile of available NF instances (as NF X) and the supported services (  = status information).

Regarding claim 7, WANG et al US 2021/0258861 A1 discloses all features with respect to the claim1.
WANG  further discloses wherein each of the plurality of NRFs is associated with a corresponding geographical region ( see fig .3, and [00077 discuss different  regions  are associated with NRFs ), for example , In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)) and having data associated with the corresponding geographical region ( see [0037] wherein the table  discuss different  data type , it can be provided by NF ),  wherein ,In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)(see[0077])

Regarding claim 16, WANG et al US 2021/0258861 A1 discloses a non-transitory computer-readable medium (CRM) storing thereon, computer-executable instructions that, when executed by a processor, cause the processor to perform operations [0042] discuss primary Network-Function Repository Function, NRF, comprising processor; and a memory coupled to the processor, said memory (i.e. CRM) containing instructions executable by said processor), the operations comprising: 
 ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF,;; 
registering one or more network functions (NFs) with the NRF[0077] discuss The NF in the specific area register its NF profile to its own regional NRF, for example, NF X registers its NF profile to regional NRF #1); and 
maintaining, by the NRF, status information of the one or more NFs registered to the NRF[0077] discuss The regional NRF maintains the NF profile of available NF instances (as NF X) and the supported services (  = status information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claim 2-4, 11-12, and 17are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al US 2021/0258861 A1 in view of Mendoza et al US 2020/0296606 A1

Regarding claim 11, WANG et al US 2021/0258861 A1 discloses A system comprising: a processor, and a data storage system communicatively coupled to the processor, the data storage system including a computer-readable medium (CRM) storing thereon, computer- executable instructions that, when executed by the processor[0042]  discuss primary Network-Function Repository Function, NRF, comprising  processor; and a memory coupled to the processor, said memory containing instructions executable by said processor, cause the processor to perform operations, the operations comprising
querying a network function repository function (NRF);  ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF)
[0077] discuss The NF in the specific area register its NF profile to its own regional NRF, for example, NF X registers its NF profile to regional NRF #1); and
maintaining, by the NRF, status information of the one or more NFs registered to the NRF [0077] discuss The regional NRF maintains the NF profile of available NF instances (as NF X) and the supported services (  = status information).

WANG does not explicitly disclose a user interface (UI) system communicatively coupled to the processor
Mendoza et al US 2020/0296606 A1 discloses a user interface (UI) system communicatively coupled to the processor (see fig.3 and [0053] wherein the user interface system 308 is communicatively connected to the processor 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating a user interface (UI) system communicatively coupled to the processor, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0 028]). 

Regarding claims 2, 12 and 17, WANG et al US 2021/0258861 A1 discloses all the features with respect to claims 1 and 11 and 16, respectively.
WANG does not disclose wherein the NRF is one of a plurality of NRFs belonging to a group of NRFs, the plurality of NRFs synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it.  
Mendoza et al US 2020/0296606 A1 discloses  wherein the NRF is one of a plurality of NRFs belonging to a group of NRFs the plurality of NRFs synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it..
 ( see fig.2,  wherein  global NRF 204 is one of  plurality of NRFs ,wherein  a global NRF 204 and  Global master NRF 206  is consider as first group of NRFs, and  Regional NRF 212, regional master NRF 208 is consider as a second  group of NRFs, wherein  the first group of NRFs is synchronizing with the second  group of NRFs ( see fig.2 step3 sync), wherein each group has a  register NF , for example, Provider NF 202 for  the first group of NRFs and Consumer NF 210 for the  second  group of NRFs ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating wherein the NRF is one of a plurality of NRFs belonging to a group of NRFs, the plurality of NRFs synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it., as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]). 

Regarding claim 3, the combination WANG and Mendoza discloses all the features with respect to claim 2.
WANG does not disclose wherein the group of NRFs is one of a plurality of groups of NRFs.  
Mendoza et al US 2020/0296606 A1 discloses wherein the group of NRFs is one of a plurality of groups of NRFs( see fig.2,  wherein  a global NRF 204 and  Global master NRF 206  is considered as first group of NRFs, and  Regional NRF 212, regional master NRF 208 is consideres as a second  group of NRFs, wherein  the first group of NRFs is one  the second  group of NRFs and  the first group of NRFs (i.e. plurality of groups of NRFs  )).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating wherein the group of NRFs is one of a plurality of groups of NRFs, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]). 

Regarding claim 4, the combination WANG and Mendoza discloses all the features with respect to claim 3.
WANG  discloses querying, by an NF registered to one of the plurality of NRFs , and requiring a service provided by another NF, one or more NRFs of the plurality NRFs for an available NF capable of providing the required service  ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF, wherein the regional NF (e.g. NF X) need a certain type of service, so it sends discovery request with service query parameters to regional NRF it registered (e.g. Regional NRF #1) to request the service; and
discovering the available NF capable of providing the required service [0079] discuss the regional NRF will check the information stored in itself to find out if there is any NF registered in it can provide this service. If there is a target NF can provide the service, then the regional NRF #1 will send the target NF information to NF X.

Claims 5-6,13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al US 2021/0258861 A1 in view of Mendoza et al US 2020/0296606 A1 in view of Wang et al  US 2021/0176650 A1

Regarding claim 5, the combination WANG and Mendoza discloses all the features with respect to claim 4.
The combination WANG and Mendoza does not disclose 
collecting information associated with querying of NFs by another NF; 
sending statistical data based on the collected information to a user interface (UI) of an external device; and causing the external device to display the statistical data.
Wang et al  US 2021/0176650 A1 disclose 
collecting information associated with querying of NFs by another NF [0165] discuss The collecting module 703 of the NF entity 700 may be configured to collect the selected data based on the data collection policy included in the data collection request.
sending statistical data based on the collected information to a user interface (UI) of an external device; and causing the external device to display the statistical data ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
 the combination WANG and Mendoza by incorporating collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to a user interface (UI) of an external device; and causing the external device to display the statistical data, as taught by Wang, in order to improve network resource utilization   (see Wang [0009]). 

Regarding claim 6, the combination WANG, Mendoza and Wang discloses all the features with respect to claim 5.
The combination WANG and Mendoza does not disclose wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data.  
Wang et al US 2021/0176650 A1 disclose wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data [0117]   Aggregated NF capacity; or Aggregated NF load status), or status update data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data., as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claims 13 and 18, the combination WANG and Mendoza discloses all the features with respect to claims 12 and 17, respectively.
( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF, wherein the regional NF (e.g. NF X) need a certain type of service, so it sends discovery request with service query parameters to regional NRF it registered (e.g. Regional NRF #1) to request the service; discovering the available NF capable of providing the required service[0079] discuss the regional NRF will check the information stored in itself to find out if there is any NF registered in it can provide this service. If there is a target NF can provide the service, then the regional NRF #1 will send the target NF information to NF X.
The combination WANG and Mendoza does not disclose 
collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to the UI system; and displaying the statistical data.
Wang et al  US 2021/0176650 A1 disclose 
collecting information associated with querying of NFs by another NF [0165] discuss The collecting module 703 of the NF entity 700 may be configured to collect the selected data based on the data collection policy included in the data collection request),
sending statistical data based on the collected information to the UI system; and displaying the statistical data ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to the UI system; and displaying the statistical data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claim 14, the combination WANG and Mendoza discloses all features with respect to the claim 11
WANG further discloses wherein each of the plurality of NRFs is associated with a corresponding geographical region( see fig .3, and [00077 discuss different  regions  are associated with NRFs ), for example , In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)) and having data associated with the corresponding geographical region ( see [0037] wherein the table  discuss different  data type , it can be provided by NF ),  wherein ,In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)(see[0077]). 
WANG further discloses querying one or more of the plurality of NRFs see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF).

Wang et al  US 2021/0176650 A1 disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data ( see fig.6, and its  steps620-690 and [0153]-[0190] discuss  NRF 603,  who serves the set of NF entities 604  ,  receive  the data collection request from The NSSF entity 607 ( steps 640), The NRF entity 603( i.e. one NRF) , groups and categorizes the NF profiles it had received from the set of NF entities 604 (S650). The NRF entity 603 may make data collection based on the NF profile attributes, e.g. grouped by NF types, slice, location, user group etc., to make up a data view for a target group, showing their aggregated NF characteristics, e.g. aggregated Capacity per slice, aggregated Load status per NF type etc., as required by the data collection request (0156]), wherein  The NRF entity 603 then transits the collected data back to the NWDAF entity 601, NWDAF entity 601 may  analyses the received data, together with other data received from other sources,  and  transmits the desired data to the NSSF entity),wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]) wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating aggregating the data associated with the one or more of the plurality of NRFs; and providing a mprove network resource utilization (see Wang [0009]). 

Regarding claim 15, the combination WANG and Mendoza discloses all features with respect to the claim 11
The combination WANG and Mendoza dos not explicitly disclose  
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; 
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information.  
Wang et al US 2021/0176650 A1 disclose 
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered [0105] discuss a data collection request is received from a requesting NF entity wherein the data collection request may define that it desires an aggregated NF capacity for a first NF type and also an aggregated NF load status for a second NF type (see [0141]); and 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF [0154] NF profiles of the set of NF entities 604 are updated/refreshed (S610) periodically to the NRF 603 which serves the set of NF entities 604, via NRF management procedures, e.g. de-registraion etc., to make sure NRF can always have a proper information to serve for NF and NF service discovery in 3GPP 5GC).
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza and  by incorporating sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information, as taught by Wang, in order to improve network resource utilization (see Wang [0009]).
Claims 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al US 2021/0258861 A1 in view of Wang et al US 2021/0176650 A1

Regarding claim 8, WANG et al US 2021/0258861 A1 discloses all features with respect to the claim7
WANG further discloses querying one or more of the plurality of NRFs( fig.4 step 402) wherein each of the plurality of NRFs is associated with a corresponding geographical region ( see fig .3, discuss different  regions  are associated with NRFs ), 
WANG   dos not explicitly disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data
Wang et al  US 2021/0176650 A1 disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data [0142] wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result, wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claim 9, WANG et al US 2021/0258861 A1 discloses all features with respect to the claim1.

Wang et al US 2021/0176650 A1 disclose sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered [0105] discuss a data collection request is received from a requesting NF entity wherein the data collection request may define that it desires an aggregated NF capacity for a first NF type and also an aggregated NF load status for a second NF type (see [0141]); and 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF [0154] NF profiles of the set of NF entities 604 are updated/refreshed (S610) periodically to the NRF 603 which serves the set of NF entities 604, via NRF management procedures, e.g. de-registraion etc., to make sure NRF can always have a proper information to serve for NF and NF service discovery in 3GPP 5GC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered, and updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF, as taught by Wang, in order to improve network resource utilization  (see Wang [0009]). 

Regarding claim 10, the combination WANG and Wang discloses all features with respect to the claim 9.
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to a user interface (UI) of an external device; and causing the external device to display the aggregated status information.  
Wang et al US 2021/0176650 A1 discloses aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to a user interface (UI) of an external device; and causing the external device to display the aggregated status information( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  WANG by incorporating aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to a user interface (UI) of an external device; and causing the external device to display the aggregated status information, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claim 19, WANG discloses all features with respect to the claim 16.
 see fig .3, and [00077 discuss different  regions  are associated with NRFs ), for example , In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)) and having data associated with the corresponding geographical region ( see [0037] wherein the table  discuss different  data type , it can be provided by NF ),  wherein ,In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)(see[0077]). 
WANG further discloses querying one or more of the plurality of NRFs see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF).
WANG dos not explicitly disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data.
Wang et al  US 2021/0176650 A1 disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data [0142] wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result, wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of mprove network resource utilization (see Wang [0009]). 

Regarding claim 20, WANG  discloses all features with respect to the claim 19.
WANG  dos not explicitly disclose  
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; 
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information.  
Wang et al US 2021/0176650 A1 disclose 
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered [0105] discuss a data collection request is received from a requesting NF entity wherein the data collection request may define that it desires an aggregated NF capacity for a first NF type and also an aggregated NF load status for a second NF type (see [0141]); and 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF [0154] NF profiles of the set of NF entities 604 are updated/refreshed (S610) periodically to the NRF 603 which serves the set of NF entities 604, via NRF management procedures, e.g. de-registraion etc., to make sure NRF can always have a proper information to serve for NF and NF service discovery in 3GPP 5GC).
 ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information, as taught by Wang, in order to improve network resource utilization (see Wang [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478                                                     

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478